Citation Nr: 1538153	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  07-13 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 1, 1997, for the assignment of a 40 percent disability rating for service-connected postoperative residuals, right humerus fracture and rotator cuff tear with degenerative changes, on the basis that the failure to assign a 40 percent rating for the service-connected right shoulder disability in an April 1946 rating decision constituted clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Bruce W. Ebert, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).

The Board notes that the Veteran's appeal was certified to the Board on August 20, 2014.  In July 2015, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimants Representative) granting a power of attorney (POA) in favor of California Department of Veterans Affairs (CDVA) was associated with the record.  

Under 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  38 C.F.R. § 20.1304(a) (2015).  The Board cannot accept a request for a change in representation after this 90 day period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2015).  In the present case, the Veteran has not submitted a motion to the Board requesting a change in his representative nor is there any explanation for the change in representation at this late date. 

Accordingly, the Board does not find good cause for the Veteran changing his representative at such a late date.  See e.g. Perez v. Shinseki, 25 Vet. App. 190   (2011) (Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).  Consequently, the Board has not accepted the appointment of the new representative for purposes of the current appeal.  The request for a change in representation is referred to the RO upon completion of the Board's action on the pending appeal without action by the Board concerning the request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The April 29, 1946, unappealed rating decision, which granted entitlement to service connection for right shoulder synovitis, secondary to chip fracture of the right humeral head, and assigned a 20 percent evaluation, effective April 18, 1946, did not involve error that would undebatably lead to a different result if such error was corrected, and was supported by the evidence then of record.


CONCLUSION OF LAW

The April 29, 1946, rating decision, which granted entitlement to service connection for right shoulder synovitis, secondary to chip fracture of the right humeral head, and assigned a 20 percent evaluation, effective April 18, 1946, did not contain clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has several duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  These provisions are not, however, applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).

In January 2005 and September 2006, the Veteran raised the issue of whether there was CUE in an April 29, 1946, rating decision, which granted service connection for right shoulder synovitis, secondary to chip fracture of the right humeral head, and assigned a 20 percent evaluation, effective April 18, 1946.   In a November 2006 rating decision, the RO denied entitlement to an earlier effective date earlier than April 1, 1997, for a grant of a 40 percent evaluation for a right shoulder disability on the basis of CUE.  The Veteran submitted a notice of disagreement for this matter in November 2006.  The RO issued a statement of the case in May 2007, determining whether there was no CUE in the April 1946 rating decision, which assigned a 20 percent evaluation for the Veteran's right shoulder disability.  Evidence of record showed that a substantive appeal was received that same month.  

In a July 2014 letter, the RO informed the Veteran that it had been contacted and asked to complete a special review of his claims file in connection with his contention that he has a current appeal pending with VA regarding a CUE with the assigned effective date for the evaluation of his right shoulder disability.  The RO advised the Veteran that it had construed the correspondence received by the Board on May 24, 2007, as a timely substantive appeal in lieu of a VA Form 9, since it was received within the appeal period following issuance of the statement of the case in May 2007.  Subsequently, this matter was certified to the Board in August 2014.

In this case, the Veteran seeks entitlement to an effective date earlier than April 1, 1997, for the assignment of a 40 percent disability rating for service-connected postoperative residuals, right humerus fracture and rotator cuff tear with degenerative changes, on the basis that the failure to assign a 40 percent rating for the service-connected right shoulder disability in an April 1946 rating decision constituted CUE.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a); 38 U.S.C.A. § 5109A.  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, neither are too broad, general, and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  Id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id. 

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

In an April 29, 1946, rating decision, the RO granted entitlement to service connection for right shoulder synovitis, secondary to chip fracture of the right humeral head and assigned a 20 percent evaluation under Diagnostic Code 1631, effective April 18, 1946.  Evidence of record at the time of the April 1946 rating decision only included service treatment records.  

A July 1944 discharge certificate listed a diagnosis of moderate contusion of the right shoulder.  The Veteran was noted to have stiffness on discharge but normal motion and negative X-ray.  In July and August 1944, the Veteran continued to complain of right shoulder pain with relief after bedrest, massages, and medication.  His orthopedic examination was negative.  In September 1944, the Veteran was noted to be treated with sling and heat.  He continued to complain of right shoulder pain and claimed the snap in his shoulder was getting worse.  In December 1944, the Veteran continued to complain of persistent pain in the right shoulder after given physiotherapy, medication, and reassurance. 

The Veteran complained of shoulder pain in March and September 1945.  Right shoulder strain with full range of motion and crepitation was noted in September 1945.  An abbreviated clinical record showed physical examination findings of no disfiguration, limitation of motion of right shoulder, or pain with pressure.  The Veteran complained of right shoulder pain, with the most painful spot in the center of his right deltoid muscle.  Radiologic reports dated in September 1945 showed calcification in the right sub deltoid region as well as some irregularity of bone at the junction of the superior margin of the greater tuberosity and the head of the humerus with an adjacent calcific fleck consistent with calcification in the supraspinatus tendon at its insertion.  A September 1945 transfer diagnosis was listed as bursitis, chronic, sub-deltoid, moderate, accidentally incurred when Veteran was thrown from a skidding truck on July 10, 1944, in Guadalcanal.

In his personal history on hospital admission in October 1945, the Veteran complained of aching right shoulder since July 1944 injury.  After his injury, he reported having soreness in the right deltoid area and some pain with abduction.  He reported being hospitalized in September 1945 and diagnosed with chronic bursitis of right sub deltoid secondary to his in-service injury.  He indicated that he currently only had minimal aching of the right shoulder, deltoid area.  On physical examination, he had tenderness and slight bulging or swelling in the right sub-deltoid area.  Range of motion of the right shoulder was noted to be within normal limits. 

In October 1945, the Veteran was noted to have "D" bursitis characterized as chronic, sub deltoid, and moderate.  It was later noted to be severe secondary to accident.  An October 1945 radiologic report demonstrated a tiny calcification just above the greater tuberosity of the humerus.

In November 1945, he was noted to still complain of pain in sub-deltoid region but to have good strength in his arm and shoulder.  The Veteran was noted to have chronic osteoarthritis of the right shoulder joint and exostosis of the head of right humerus secondary to in-service injury in 1944.  A December 1945 radiologic report revealed no definite evidence of active bone pathology.  A small calcification at the tuberosity of the humerus was still seen.  While not believed to be an old fracture, the examiner indicated it may have been the result of an old tear in the supraspinatus muscle.  A December 1945 operative report reflected a postoperative diagnosis of fracture, simple, complete, chip, head of humerus, right, healed.  Later in December 1945, the Veteran was noted to have some pain on motion, some limitation of motion, weakness present, and stiffness due to non-use.  In January 1946, the Veteran's shoulder was not only limited in inward rotation to 15 degrees.

In February 1946, the Veteran was noted to continue to have pain in right shoulder, now three months postoperative.  It was indicated that there had been gradual filling of the defect in the head of the right humerus, but there had been no improvement in symptoms.  An additional notation from February 1946 showed that all motion of shoulder was now normal in range.  While there was still some pain, the Veteran had practically normal strength.  A February 1946 radiologic report revealed small, irregular indentation at the greater tuberosity of the right shoulder, probably due to an old chipped tear of the supraspinatus.

A March 1946 radiologic report revealed minimal defect at the upper end of the anatomical neck of the right humerus, possibly post-traumatic and of very doubtful clinical significance.  It the noted that the Veteran's right shoulder was otherwise normal, with no particular sign of arthritis or bursitis.

A March 1946 hospital admission showed findings of right shoulder arthritis and listed a diagnosis of synovitis of the right shoulder joint that was chronic, moderate, and traumatic as a result of injury incurred July 10, 1944.  An additional diagnosis was listed as operation on December 3, 1945, with excision of bony exostosis of head of right humerus.  It was noted that the Veteran had a prolonged period of treatment for the injury to the right shoulder.  At that time, he had very satisfactory motion of the right shoulder with marked weakness.  Due to residual disability manifested by pain on movement of the shoulder, it was noted that the Veteran could not perform a full day's military duty in the Armed Forces, and therefore would be presented to the CDD Board for separation from the service.

In an April 1946 Certificate of Disability for Discharge, the Veteran was found unfit for military service due to right shoulder synovitis, moderate, chronic, traumatic, caused by injury incurred in July 1944.  It was noted that his incapacities were from inadequate use of right upper extremity. 

In his April 1946 service connection claim, the Veteran reported his right shoulder fracture was caused by a truck wreck in July 1944.

The governing law at the time of the April 1946 rating decision is discussed below.  Diagnostic Code 1639 provided that synovitis of the right shoulder was to be rated as for bursitis.  Diagnostic Code 0202 provided that bursitis of the right shoulder was to be rated for the mild or moderate forms of arthritis, with due regard for comparable ratings for limitation of motion in the joint involved.  VA Schedule for Rating Disabilities (1933 Edition), Systemic Diseases, Diagnostic Codes 1639, 0202.

Diagnostic Code 1138 indicated that a 20 percent disability evaluation was contemplated when such impairment was moderate.  A 40 percent disability evaluation was assigned when such impairment was severe.  In the note accompanying Diagnostic Code 1138, it was indicated that with demonstrable pathology, such as joint or periarticular change, "painful" motion may be recognized to the extent of the minimum pensionable rating for the joint.  If the disease caused complete loss of function in an extremity, the rating should conform to the rating for loss of use of the extremity.  Ratings for arthritis will not be assigned unless the diagnosis is supported by clinical, laboratory, or X-ray evidence of definite joint changes.  VA Schedule for Rating Disabilities (1933 Edition), Systemic Diseases, Diagnostic Code 1138.

Under Diagnostic Code 1795, limitation of motion at shoulder level warranted a 20 percent evaluation for the major arm and a 10 percent evaluation for the minor arm.  Under Diagnostic Code 1931, limitation of motion midway between the side of body and shoulder level, or marked loss in outward or inward rotation warranted a 30 percent evaluation for the major arm and a 20 percent evaluation for the minor arm.  Under Diagnostic Code 1932, limitation of motion to 25 degrees from side body warranted a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  VA Schedule for Rating Disabilities, 1933 Edition, The Shoulder, Diagnostic Codes 1795, 1931, 1932.

The Board will now discuss CUE assertions provided by the Veteran and his attorney in numerous written statements of record as well as during the February 2015 Board videoconference hearing.  The Veteran has contended that there was CUE in the initial rating of his shoulder injury because the raters did not seem to construe his 50 percent or greater limitations of motion on all areas of his right shoulder nor did they consider his severe pain of the right shoulder.  He has stressed that all this evidence was available at the first rating in 1946 and all ratings thereafter until 1997.

It has been asserted that the Veteran sustained a severe injury to his shoulder in service that was initially rated in 1946 as 20 percent when it should have been rated at 40 percent under DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's attorney has highlighted that there were factors that the raters missed in 1946 and errors made in the rating.  First, the Veteran was unable to move his arm greater than 25 degrees and was unable to gain full use of his arm because of the functional loss due to pain.  Second, the Veteran had sustained a fracture in his shoulder that was missed by the rater in 1946.  Finally, the Veteran sustained a rotator cuff injury which was missed by VA in 1946 and later diagnosed in 1978.
It was asserted that the RO misapplied the law and misapplied the facts in the April 1946 rating decision, as the record clearly showed a failure to consider the Veteran's level of pain and his limitation of range of motion.  The Veteran's attorney discussed medical treatise evidence that showed there was extensive knowledge in the medical community of rotator cuff problems and their symptoms in 1946 when the Veteran's case was examined by the RO.  It was indicated that the Veteran has had chronic inflammation and unable to use his dominant arm for all this time. 

A determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Moreover, simply claiming CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

Turning the Veteran's assertions of CUE, the Board notes that the April 1946 rating decision does not provide much in the way of a rationale for the RO's decision to assign a 20 percent rating for right shoulder synovitis, secondary to chip fracture of the right humeral head, pursuant to the Diagnostic Code 1639 for rating systemic diseases.  However, the requirement that the RO specify, in each rating decision, the evidence considered and the reasons for the disposition was not applicable in 1946.  See Department of Veterans Health-Care Personnel Act, Pub. L. No. 102-40, § 402(b)(1), 105 Stat. 238 (1991) (codified at 38 U.S.C. § 5104(b)); see generally Crippen v. Brown, 9 Vet. App. 412, 420-21 (1996).

After carefully reviewing the record in April 1946, the Board finds that there was a tenable basis for the RO not assigning a 40 percent rating under the applicable rating criteria for right shoulder synovitis, secondary to chip fracture of the right humeral head, based on the facts presented and the applicable law extant at that time.

To the extent that the Veteran now asserts that the April 1946 decision involved CUE because it failed to consider that the Veteran sustained a severe injury to his shoulder, with pain and limitation of range of motion.  The overwhelming majority of the evidence of record at the time of the April 1946 rating decision at issue showed that the Veteran's right shoulder disability was characterized as moderate.  In fact, only one record dated in October 1945 listed the Veteran's right shoulder as "severe secondary to accident".  Numerous records and evaluations dated in 1946 characterized the Veteran's right shoulder disability as moderate and noted that his limitation of motion was normal in range or very satisfactory.  The applicable rating criteria under Diagnostic Code 0202, provided that bursitis of the right shoulder was to be rated for the mild or moderate forms of arthritis, with due regard for comparable ratings for limitation of motion in the joint involved.  Here, the degree of limitation of motion of the right shoulder to warrant ratings under the applicable Diagnostic Codes 1795, 1931, and 1932 was not shown in the record in April 1946.   

The Board also recognizes the assertions that the Veteran's rotator cuff injury was not found during service nor discussed during the April 1946 rating decision.  However, the fact remains that the evidence of record at the time of the April 1946 did not show any rotator cuff problems.  Those problems were not identified until 1978.  While the Veteran has later asserted that VA's failure to identify a rotator cuff during service lead to increased right shoulder impairment, the Board has determined that the correct facts, as they were known in April 1946, were before the adjudicator.  

Furthermore, the Board has considered the assertions that the holding from DeLuca v. Brown, 8 Vet. App. 202 (1995) is applicable in this matter.  The Board highlights that that case was not in existence at the time the April 1946 rating decision, as it was issued in 1995.  The Board notes that rating criteria that existed at the time of the April 1946 rating decision did discuss painful motion.  Diagnostic Code 1138 clearly indicated that with demonstrable pathology, such as joint change, painful motion may be recognized to the extent of the minimum pensionable rating for the joint.  It was further noted that if the disease caused complete loss of function in an extremity, the rating should conform to the rating for loss of use of the extremity.  Evidence of record in April 1946 clearly showed painful motion and the Veteran was assigned a 20 percent evaluation, a rating higher than the minimum pensionable rating for the right shoulder joint.  While the Veteran currently asserts that he had complete loss of right arm function in April 1946, evidence of record in April 1946 did not reflect that level of functional loss.  While treatment records dated in March 1946 showed that the Veteran could not perform a full day's military duty due to residual disability manifested by pain on movement of the shoulder, the Veteran was noted to have full range of shoulder motion and practically normal strength.  At discharge, the Veteran was noted to have inadequate but not complete loss of use of his right upper extremity.  

For these reasons, the Board finds that the April 1946 rating decision was adequately supported by the evidence then of record and the statutory and regulatory provisions which existed at that time were correctly applied.  

Based on the foregoing discussion, the Board finds that the record does not reflect that the April 1946 rating decision contained CUE regarding the determination made as to the assignment of the 20 percent disability rating for the Veteran's service-connected right shoulder disability.  Thus, entitlement to an effective date prior to April 1, 1997, for the assignment of 40 percent disability rating for service-connected postoperative residuals, right humerus fracture and rotator cuff tear with degenerative changes is not warranted.

Finally, with regard to the CUE motion, the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313)(it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).


ORDER

Entitlement to an effective date earlier than April 1, 1997, for the assignment of a 40 percent disability rating for service-connected postoperative residuals, right humerus fracture and rotator cuff tear with degenerative changes, on the basis that the failure to assign a 40 percent rating for the service-connected right shoulder disability in an April 1946 rating decision constituted CUE, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


